Citation Nr: 0122689	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for bilateral pes planus, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for a hip disorder, to 
include as secondary to service-connected bilateral pes 
planus.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 until April 
1964.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from ratings decisions in October 1999 and January 
2000 by the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's bilateral pes planus disability is 
currently productive of subjective complaints of pain in the 
feet; objective clinical findings include first degree pes 
planus without tibial bowling, well-maintained arches in 
sitting position, and some findings of tenderness to 
palpation; range of motion of both feet were normal and 
muscle strength was within normal limits; the veteran is able 
to stand on his toes and his heels.  

3.  A bilateral knee disorder is not shown to be causally 
related to the service-connected bilateral pes planus, or to 
an incident of the veteran's active service.  

4.  A hip disorder is not shown to be causally related to 
service-connected bilateral pes planus, or to an incident of 
the veteran's active service.

5.  A back disorder is not shown to be causally related to 
service-connected bilateral pes planus, or to an incident of 
the veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for assignment of an initial disability 
evaluation in excess of 10 percent for bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.321, Part 4, including § 4.71a, Diagnostic Code 
5276 (2000).

2.  A bilateral knee disorder was not incurred in or 
aggravated during active service, and is not proximately due 
to service-connected bilateral pes planus.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a)(2000).

3.  A hip disorder was not incurred in or aggravated during 
active service, and is not proximately due to service-
connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.310(a)(2000).

4.  A back disorder was not incurred in or aggravated during 
active service, and is not proximately due to service-
connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.310(a)(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the claims file appears to contain all 
relevant service medical records and the veteran was afforded 
VA examinations in April, August and November 1999, and 
September 2000.  A VA medical opinion was rendered in April 
2001.  Additionally, treatment reports and correspondence 
from Robin W. Hendricks, M.D., are associated with the file.  
The correspondence consists of four letters to the VA 
describing the likely etiology of the veteran's various 
disorders.  The first of these letters was dated May 2000, 
the next was dated December 2000 and the last two were dated 
January 2001.  Finally, a treatment report from James J. 
Salonen, D.P.M. is present in the file, although this record 
pertains to hammertoes and other orthopedic disorders that 
are not the subject of the instant appeal.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

The Board notes that in July 2001, additional medical 
evidence was submitted by the veteran.  The RO has not issued 
a supplemental statement of the case reflecting consideration 
of that evidence.  38 C.F.R. § 19.31 (2000).  However, the 
Board has reviewed the evidence, and finds that it pertains 
to disabilities not presently on appeal.  As such, the Board 
will proceed with appellate review.  

A review of the record reveals that, in an October 1999 
rating decision, the RO granted service connection for 
bilateral pes planus, evaluated at 10 percent from March 
1999.  Based on the veteran's service medical records and VA 
examinations through August 1999, the RO concluded that the 
veteran's preexisting flat foot condition was aggravated in 
service.  In this same October 1999 rating decision, the 
veteran was denied service connection for bilateral knee 
disorders, and a ruling on a claimed hip disorder was 
deferred.  In a January 2000 rating decision, the RO denied 
service connection for the hip disorder and a back disorder, 
and continued the denial for the bilateral knee disorder.  In 
March 2000, the veteran expressed his disagreement with the 
January 2000 decision, as well as with his initial rating for 
bilateral pes planus.  By way of clarification, the Board 
notes that the January 2000 rating decision listed the back 
disorder (degenerative disc disease, L3-SI) as synonymous 
with the claimed hip disorder.  Supplemental statements of 
the case issued by the RO clearly listed the back and hip 
disorders as separately claimed conditions.   

I.  Increased Rating: Bilateral pes planus.

The veteran claims entitlement to an increased rating for 
service-connected bilateral pes planus, currently rated as 10 
percent disabling from March 1999.  Specifically, the veteran 
asserts that he suffers pain and swelling in his feet.  As 
the veteran is appealing the original assignment of a 10 
percent rating following an award of service connection for 
bilateral pes planus, the severity of the disability will be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is presently assigned a 10 percent rating for 
bilateral pes planus pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, under which a 10 percent rating is 
assigned for moderate bilateral acquired flatfoot manifested 
by evidence of weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
assigned for severe bilateral flatfoot that is manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
evaluation is assigned for pronounced bilateral flatfoot that 
is manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.    

The evidence associated with the file includes several VA 
examination reports pertaining to the veteran's bilateral pes 
planus.  The first of these occurred in April 1999.  At this 
time the veteran presented with subjective complaints of foot 
pain.  He noted that after an hour on his feet he would 
experience pain, and that after two or three hours, it became 
almost intolerable.  The veteran relayed that he was employed 
as a meat cutter, which involved long periods of standing.  
The pertinent objective findings at this examination included 
pes planus bilaterally, severe.  

The veteran was next examined by the VA in August 1999.  The 
veteran complained of pain in the plantar surfaces of both 
feet, and also pain over the mid foot and the dorsum of the 
foot.  The veteran stated that, on average, he would evaluate 
the pain in his feet as an 8 on a zero to 10 scale.  He 
commented that he presently used in-soles, but they were not 
custom fitted.  Physical examination revealed that the 
veteran walked with a slightly abnormal gait.  He was able to 
stand on his toes and heels, and to squat nearly to the 
floor.  Examination of the lower extremities showed that the 
muscle bulk was equal bilaterally and appeared to be normal.  
Hair, skin, and nails of each foot were normal, and there was 
no warmth, redness or swelling.  The arches were well 
maintained in sitting position, and there was tenderness to 
palpation along the longitudinal arch bilaterally.  There was 
also some tenderness to palpation over the dorsum of the mid 
foot bilaterally.  Range of motion at the ankle was normal 
bilaterally, and was not associated with any pain.  Pulses 
were intact.  The diagnosis was bilateral foot pain.  

The veteran had another physical at the VA in November 1999.  
At this time the veteran reported that he could walk long 
distances but that it was painful to do so.  He further 
stated that his greatest discomfort was caused by standing on 
his feet.  The veteran was diagnosed with first degree pes 
planus without tibial bowing.  

In September 2000 the veteran had his next VA examination.  
The veteran again stated that he experienced pain in his 
feet.  He noted that his occupation as a meat cutter caused 
him to be on his feet frequently, which further worsened the 
pain.  The veteran reported that for a period of time he wore 
inserts in his shoes.  The examining physician noted that the 
veteran walked with a limp.  Mild Grade I pes planus 
bilaterally was diagnosed.  No abnormal calluses were found.  
There was no point tenderness over the longitudinal arches.  
Some tenderness was detected over the lateral border of both 
feet.  A normal range of motion was found for both feet, and 
bilateral muscle strength was within normal limits.  Pulses 
were normal.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 10 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent at this 
time.  While the veteran has complaints of foot pain and 
there is clinical evidence of tenderness over the 
longitudinal arches, the medical evidence reflects no 
findings of marked deformity of the feet, such as pronation 
or abduction.  The medical evidence of record also contains 
no objective demonstration of foot swelling or characteristic 
callosities.  Although the veteran has been noted to walk 
with a slight limp, there is no indication that this is 
specifically related to his bilateral pes planus, as opposed 
to other disorders of the lower extremities.  Moreover, range 
of motion of the ankles is normal, muscle strength is normal, 
and the veteran can stand on his toes and heels, and squat.  
The Board acknowledges the veteran's complaints of pain, 
particularly after being on his feet for some time.  However, 
the Board finds that the evidence of pain has been 
contemplated in the assignment of the present 10 percent 
rating, particularly as the rating criteria for a 10 percent 
rating specifically include pain on manipulation and use of 
feet.  The medical evidence does not demonstrate that the 
veteran has accentuated pain, such that a higher rating is 
warranted on that basis.  In short, based on the evidence 
associated with the file, the Board finds that the veteran's 
bilateral pes planus more closely approximates the criteria 
for the currently assigned 10 percent rating, and the 
preponderance of the evidence is against a higher rating 
under Diagnostic Code 5276.  

The Board further finds that there are no other Diagnostic 
Code provisions that would provide a basis for a higher 
evaluation.  Diagnostic Code 5277, for weak foot, bilateral, 
requires a showing of atrophy of the musculature, disturbed 
circulation, and weakness.  As these symptoms are not 
present, a higher rating under Diagnostic Code 5277 is not 
appropriate.  No other Diagnostic Codes of the foot pertain 
to the veteran's bilateral pes planus disability, making the 
current evaluation of 10 percent under Diagnostic Code 5276 
the highest possible rating to which the veteran is entitled. 

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's bilateral 
pes planus disability, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered the severity of the 
veteran's bilateral pes planus disability during the entire 
period from the initial assignment of 10 percent rating to 
the present time.  See Fenderson, supra.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board recognizes the veteran's contentions that 
his activities at work are limited by his bilateral pes 
planus disability.  Nevertheless, the record indicates that 
the veteran is currently employed as a meat cutter.  
Moreover, the evidence does not reflect that the veteran's 
service-connected bilateral pes planus disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned 10 percent rating), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection:  Knees, Hip, and Back.

The veteran claims that he currently has a bilateral knee 
disorder, a hip disorder, and a back disorder, and that they 
are causally related to his service-connected bilateral pes 
planus.  

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active service.  See 
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be established for disabilities that are 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Furthermore, 
any additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here the service medical records do not show any knee, hip, 
or back disorders upon induction into service.  There was no 
record of injuries during service, and the separation 
examination shows that the veteran had cramps in his legs, 
but no further abnormalities of the knees, hip, or back were 
noted.  The remaining pertinent medical evidence of record 
consists of several VA examination reports, as well as a VA 
medical opinion dated in April 2001.  Additionally, the file 
contains private treatment reports and letters from Robin W. 
Hendricks, M.D..  

A review of the VA examination reports reveals the veteran's 
consistent subjective complaints of knee, hip and, more 
recently, back pain.  With respect to his knees, the veteran 
was diagnosed with bilateral meniscus degeneration, 
especially the left, musculoskeletal pain of the knees, 
secondary to flat feet, and bilateral medial meniscal tears. 
Regarding the veteran's hip, the VA examiners made the 
following diagnoses: likely degenerative arthritis, 
musculoskeletal pain bilateral to hips, secondary to flat 
feet, and bilateral trochanteric bursitis unrelated to pes 
planus.  With respect to the veteran's back, the diagnosis of 
early degenerative disk disease was made.  In arriving at the 
diagnoses of musculoskeletal knee and hip pain secondary to 
flat feet, the examiner explained that it was likely that the 
veteran's knee pain stemmed from ligament and tendon strain, 
which was directly related to the veteran's prolonged change 
in posture, gait and body mechanics caused by the flat feet.

The medical evidence of record also contained treatment 
reports and four letters from private physician Robin W. 
Hendricks, M.D.  Review of the treatment reports show that in 
April 2000 the veteran had complained of increasingly severe 
knee and hip pain.  An examination at this time revealed 
posterior medial tenderness.  No swelling was found, and 
there was good ligamentous stability.  An examination of the 
hips showed tenderness over the greater trochanters 
bilaterally.  Dr. Hendricks made a diagnosis of bilateral 
knee meniscal tears, bilateral trochanteric bursitis, and 
benign soft tissue mass of the right knee.  The veteran was 
advised to consider arthroscopic surgery on his knees, which 
he ultimately consented to for the right knee.  

In addition to the treatment reports, the evidence associated 
with the file also contains several letters from Dr. 
Hendricks, addressed to the VA.  These letters offer nexus 
opinions regarding the veteran's knee and hip disorders.  The 
first of these letters is dated May 2000.  In this letter, 
Dr. Hendricks stated that, in his opinion, the veteran's hip 
bursitis was related to the veteran's flatfoot deformity.  He 
stated that he doubted that the veteran's bilateral meniscal 
tears had any relation to the pes planus.  In a letter dated 
December 2000, Dr. Hendricks stated that the veteran's 
bilateral trochanteric bursitis and bilateral knee meniscal 
tears were "most likely" related to the veteran's infantry 
in Korea.  Next, in a letter dated January 8, 2001, Dr. 
Hendricks again opined that the veteran's diagnosis of flat 
feet "certainly plays a role in the development and 
exacerbation of his trochanteric bursitis and knee 
problems."  Finally, in a letter dated January 28, 2001 Dr. 
Hendricks expressed the opinion that the veteran's knee 
problem was related to his feet and hips. 

The file contains other VA evidence pertaining to the 
etiology of the veteran's knee, hip and back disorders, which 
is set forth in the August 1999 and September 2000 VA 
examination reports, as well as a April 2001 VA medical 
opinion.  In the August 1999 examination, the VA examiner 
indicated that the veteran's knee and hip pain were 
attributable to strain on his ligaments and tendons which 
occurred due to a change in posture, gait and body mechanics 
as a result the veteran's flat feet.  However, in the more 
recent VA examination conducted in September 2000, the 
examiner concluded (after a thorough examination of the 
veteran) that he was "unable to relate [the veteran's] knee 
pain, the degenerative tears of the medial meniscus 
bilaterally with bilateral trochanteric bursitis, low back 
pain with early degenerative disk disease in the lower lumbar 
spine to [the veteran's] service connected flat foot 
condition."

In April 2001, pursuant to a request by the RO, a VA medical 
opinion was provided for clarification of the conclusions 
made in the September 2000 VA examination.  The VA doctor 
providing the opinion indicated that he was well acquainted 
with the case, having examined the veteran, and he reached 
the same conclusion that was made in the September 2000 
examination, i.e., that the veteran's flat feet are not the 
cause of his knee, hip, or back problems.  The VA doctor 
indicated that the VA examiner who performed the September 
2000 examination was the Chief of Orthopedics for many years, 
and thus, "had a wealth of experience."  The VA doctor also 
opined that there was no information in medical or orthopedic 
literature to support the idea that mild first degree pes 
planus causes knee problems, back problems, or hip problems.  
He stated that it was "an enormous stretch" to try and 
associate these things.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, but finds that that preponderance of the 
evidence is against service connection for a knee, hip, or 
back disorder, to include as due to the veteran's service-
connected bilateral pes planus.  Initially, although the 
veteran has limited his contentions to principles of 
secondary service connection, the Board has also reviewed the 
veteran's claim on the basis of direct service connection, 
which the Board will address first.

The Board finds that the veteran is not entitled to service 
connection on the basis of direct service connection because 
while the record contains adequate medical evidence that the 
veteran currently has the claimed disorders, there is no 
evidence establishing the incurrence of a knee, hip or back 
injury in service.  There was no record of any such injuries 
during service, nor has the veteran cited any instances in 
which any trauma occurred to his knee, hip or back.  While 
the veteran's separation examination shows that the veteran 
had cramps in his legs, no further abnormalities of the 
knees, hip, or back were noted.  Moreover, there is no post-
service medical evidence that establishes a causal 
relationship between any current knee, hip or back disorder, 
and an incident of the veteran's active service.  Thus, there 
is no factual basis to support a grant of direct service 
connection, and the Board will review the appeal on 
principles of secondary service connection.

The Board finds that despite the existence of several medical 
opinions in support of the veteran's claim, the more 
probative medical evidence is against a claim for service 
connection for a knee, hip, or back disorder, as proximately 
due to the veteran's service-connected pes planus.  As 
summarized above, the record includes statements from Dr. 
Hendricks which purport to draw a causal relationship between 
the veteran's claimed disorders and his pes planus.  However, 
for reasons explained below, the Board is more heavily 
persuaded by the September 2000 and April 2001 VA opinions, 
which weigh against the veteran's claims for service 
connection.  

Initially, the Board notes that the VA physicians had at 
their disposal the veteran's entire medical history, enabling 
them to make an informed opinion.  The VA examiner who 
performed the September 2000 examination indicated that he 
had reviewed the veteran's claims file, as well as the 
veteran's reported history, present complaints, and clinical 
findings.  According to the VA examiner who provided an 
opinion in April 2001, the September 2000 VA examination was 
performed by the Chief of Orthopedics.  Both those VA 
examiners unequivocally concluded that the veteran's pes 
planus was not related to his claimed knee, hip, or back 
disorders.  The Board finds that these opinions were well-
reasoned and supported by findings in the record.  Moreover, 
the VA opinions were consistent, as opposed to Dr. 
Hendricks's letters, which contain conflicting conclusions.  
The Board acknowledges that the August 1999 VA examination 
noted the possibility of a connection between the veteran's 
knee and hip condition and his flat feet.  However, the 
examiner in that report did not offer any reasons to support 
her finding of a relationship between the flat feet and other 
disabilities.  In the absence of such supporting rationale, 
the Board finds that opinion outweighed by the more recent VA 
opinions of record.  

While the recent VA opinions were based on the veteran's 
complete medical file, and mentioned the medical information 
relied on in their formation, the letters from Dr. Hendricks 
did not offer supporting rationale, nor did they enunciate 
the specific facts used in forming the opinions.  In Board's 
view, this greatly diminishes their probative value.  
Additionally troubling about Dr. Hendricks' letters is the 
fact that his initial opinion rendered in May 1999 denied any 
nexus between the veteran's flat feet and his presently 
claimed knee disorders, while all of his subsequent opinions 
reached the exact opposite conclusion.  Dr. Hendricks did not 
attempt to reconcile these inconsistencies in his findings. 

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, as discussed above, the Board 
finds the opinions rendered by the VA examiners in September 
2000 and April 2001 more probative than the opinions rendered 
by Dr. Hendricks, as well as the VA opinion rendered in 
August 1999, and as such, finds that the veteran's claims 
should be denied.  

In conclusion, for all the foregoing reasons the Board is 
most persuaded by the VA opinions authored in September 2000 
and April 2001, which found no connection between the 
veteran's knee, hip and back disorders and his service-
connected pes planus.  As the preponderance of the evidence 
is against a claim for entitlement to service connection for 
a bilateral knee disorder, a hip disorder, and/or a back 
disorder, to include as secondary to service-connected 
bilateral pes planus, the appeal is denied.  The Board has 
considered the benefit of the doubt rule in this case, but as 
there is not an approximate balance of positive and negative 
evidence, the rule is not applicable.  38 U.S.C.A. § 5107(b).  
  

ORDER

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 10 percent for bilateral pes planus, is denied.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected bilateral pes planus, is 
denied.

Service connection for a hip disorder, to include as 
secondary to service-connected bilateral pes planus, is 
denied.  

Service connection for a back disorder, to include as 
secondary to service-connected bilateral pes planus, is 
denied. 




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

